Action by the insurer on an automobile liability policy against its insured and others for a judgment declaring that it is not obligated to defend two tort actions against its insured, the defendant Lott, nor to pay any judgments which may be rendered against him therein, and for other relief. The action is based on the ground that the issuance of the policy was induced by the insured’s misrepresentations of material facts as to where he resided and garaged his vehicle. The appeal is from án order denying the motion of appellant, the plaintiff in one of the actions against the insured, to dismiss the complaint as insufficient in law. Appellant contends that the misrepresentations were not material, and that respondent has an adequate remedy at law and is estopped by reason of having assumed the defense of negligence actions brought against its insured. Order affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., eoneur.
[See post, p.-.]